Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered September 7, 2000, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s comments on summation constituted reversible error is unpreserved for appellate review (see CPL 470.05 [2]; People v Brown, 297 AD2d 819 [2002]), and, in any event, is without merit. The prosecutor’s summation did not exceed the bounds of rhetorical comment permitted in closing arguments (see People v Ashwal, 39 NY2d 105, 109 [1976]), and was harmless under the circumstances (see People v Crimmins, 36 NY2d 230 [1975]; People v Buehler, 104 AD2d 1045 [1984]).
The defendant’s remaining contention is without merit. Ritter, J.P., Florio, Smith and H. Miller, JJ., concur.